     Case 2:21-cv-02367-DOC-E Document 5 Filed 03/23/21 Page 1 of 3 Page ID #:182



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   EDDIE ASHLEY,                      )    NO. CV 21-2367-DOC(E)
                                        )
12              Petitioner,             )
                                        )
13         v.                           )    ORDER OF DISMISSAL
                                        )
14   CHRISTIAN PFEIFFER, Warden,        )
                                        )
15              Respondent.             )
                                        )
16

17

18         Petitioner filed a “Petition for Writ of Habeas Corpus By a
19   Person in State Custody” on March 15, 2021.         The Petition seeks to
20   challenge a 2010 Los Angeles Superior Court criminal judgment
21   (Petition, p. 2).
22

23         Petitioner previously challenged this same Superior Court
24   judgment in a prior habeas corpus petition filed in this Court.            See
25   Ashley v. Biter, CV-14-1572-DOC(JGB).        On January 8, 2015, this Court
26   entered Judgment in Ashley v. Biter, CV-14-1572-DOC(JGB), dismissing
27   the prior petition with prejudice as untimely.
28   ///
     Case 2:21-cv-02367-DOC-E Document 5 Filed 03/23/21 Page 2 of 3 Page ID #:183



 1        The Court must dismiss the present Petition in accordance with

 2   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 3   Effective Death Penalty Act of 1996”).        Section 2244(b) requires that

 4   a petitioner seeking to file a “second or successive” habeas petition

 5   first obtain authorization from the Court of Appeals.           See Burton v.
 6   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive
 7   authorization from Court of Appeals before filing second or successive
 8   petition, “the District Court was without jurisdiction to entertain
 9   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.
10   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)
11   requires the permission of the court of appeals before ‘a second or
12   successive habeas application under § 2254’ may be commenced”).            A
13   petition need not be repetitive to be “second or successive,” within
14   the meaning of 28 U.S.C. section 2244(b).         See, e.g., Thompson v.
15   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965
16   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.
17   Mar. 6, 2008).    The dismissal of a habeas petition as untimely
18   “constitutes an adjudication on the merits that renders future
19   petitions under § 2254 challenging the same conviction ‘second or
20   successive’ petitions under § 2244(b).”        McNabb v. Yates, 576 F.3d
21   1028, 1030 (9th Cir. 2009).      Petitioner evidently has not yet obtained
22   authorization from the Ninth Circuit Court of Appeals.1           Consequently,

23   this Court cannot entertain the present Petition.          See Burton v.
24   Stewart, 549 U.S. at 157; see also Remsen v. Att’y Gen. of Calif., 471
25
          1
               The Court takes judicial notice of the Ninth Circuit
26   docket available on the PACER database at www.pacer.gov. See Mir
     v. Little Company of Mary Hosp., 844 F.2d 646, 649 (9th Cir.
27   1988) (court may take judicial notice of court records). The
     docket does not reflect that anyone named Eddie Ashley has
28
     received authorization to file a second or successive petition.

                                             2
Case 2:21-cv-02367-DOC-E Document 5 Filed 03/23/21 Page 3 of 3 Page ID #:184
